Case 3:15-cv-00675-JBA Document 1368-1 Filed 12/02/19 Page 1 of 3




                    Exhibit
                  ~ ~ ~
                             A
                                                                              INDEX NO. 656450/2017
                Case
NYSCEF DOC. NO. 24     3:15-cv-00675-JBA Document 1368-1 Filed 12/02/19 RECEIVED
                                                                         Page 2 ofNYSCEF:
                                                                                   3      12/27/2017




                                               1 of 2
                                                                              INDEX NO. 656450/2017
NYSCEF DOC. NO. Case
                24     3:15-cv-00675-JBA Document 1368-1 Filed 12/02/19 RECEIVED
                                                                         Page 3 ofNYSCEF:
                                                                                   3      12/27/2017




                                                2 of 2
